        Case 1:20-cv-00574-JDP Document 10 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DARONTA T. LEWIS,                                     Case No. 1:20-cv-00574-JDP

12                       Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS AND
13            v.                                            DIRECTING PAYMENT OF INMATE
                                                            FILING FEE BY MARTINEZ DETENTION
14    CONNIE GIPSON, et al.,                                FACILITY

15                       Defendants.                        ECF No. 9

16

17          Plaintiff is a prisoner proceeding without counsel pursuant to 42 U.S.C. § 1983 and has

18   requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made

19   the showing required by § 1915(a) and, accordingly, the request to proceed in forma pauperis will

20   be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28

21   U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

22   percent of the preceding month’s income credited to plaintiff’s trust account. The Martinez

23   Detention Facility is required to send to the Clerk of the Court payments from plaintiff’s account

24   each time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full.

25   28 U.S.C. § 1915(b)(2).

26          In accordance with the above and good cause appearing therefore, it is ordered that:

27          1. Plaintiff's application to proceed in forma pauperis is GRANTED;

28          2. The Sheriff of the Martinez Detention Facility or his or her designee shall collect
                                                        1
        Case 1:20-cv-00574-JDP Document 10 Filed 07/13/20 Page 2 of 2

 1   payments from plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

 2   preceding month’s income credited to the prisoner’s trust account and shall forward those

 3   payments to the Clerk of the Court each time the amount in the account exceeds $10.00, in

 4   accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and

 5   forwarded to the Clerk of the Court. The payments shall be clearly identified by the name and

 6   number assigned to this action.

 7            3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

 8   in forma pauperis application on the Sheriff of the Martinez Detention Facility, 1000 Ward Street,

 9   Martinez, CA 94553 via the United States Postal Service.

10            4. The Clerk of the Court is directed to serve a copy of this order on the Financial

11   Department, U.S. District Court, Eastern District of California, Sacramento Division.

12            5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a

13   certified copy of his prison trust account statement for the six-month period immediately

14   preceding the filing of the complaint, if plaintiff has not already done so.

15
     IT IS SO ORDERED.
16

17
     Dated:      July 13, 2020
18                                                        UNITED STATES MAGISTRATE JUDGE
19

20   No. 205.
21

22

23

24

25

26
27

28
                                                          2
